DORÉ, Judge
(dissenting).
I find that the Defendant Percy changed his registration from the 10th Ward to the 8th Ward on October 16, 1951. He, at that time, had complied fully with the resolution requiring that he be a registered voter from the 8th Ward. This was prior to the filing of the protest by the plaintiff. His action was accepted by the Committee as being in compliance with- its resolution. The Committee had the discretion of determining whether the defendant Percy had fully met all the requirements to be a candidate as per its resolution. I do not find wherein it abused its discretion. The Committee having found the defendant Percy to be qualified, I find no errors committed -by the Committee, and I therefore respectfully dissent.